                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NOR1H CAROLINA
                                SOUTHERN DMSION
                                  No. 7:17-CR-87-D


UNITED STATES OF AMERICA                      )
                                              )
                                              )
                   v.                         )              ORDER
                                              )
AMANDA FAYE BURCH,                            )
                                              )
                          Defendant.          )

       On June 11, 2020, Amanda Faye Burch ("Burch") moved for compassionate release under

theFirstStepAct("FirstStepAct"),Pub. L.No.115-391, § 603(b), 132 Stat. 5194, 5239-41 (2018)

(codified as amended at 18 U.S.C. § 3582) [D.E. 41]. As explained below, the court denies Burch's

motion.

       On October 18, 2017, pursuant to a written plea agreement, Burch pleaded guilty to one count

of conspiracy to distribute and possess with the intent to distribute 500 grams or more of a mixture

and substance co,itainjng a detectable amount ofmethamphetamine. See [D.E. 25, 26]. On June 19,

2018, the court held Burch's sentencing hearing and adopted the facts set forth in the Presentence

Investigation Report ("PSR"). See [D.E. 37, 38, 39]. The court calculated Burch's total offense

level to be 27, her crimjnal history category to be V, and her advisory guideline range to be 240

months' imprisonment See [D.E. 39] 1. After granting the government's downward departure

motion and thoroughly considering all factors under 18 U.S.C. § 3553(a), the court sentenced Burch

to 96 months' imprisonment See [D.E. 38, 39].

       On December 21, 2018, the First Step Act went into effect. See First Step Act, Pub. L. No.

115-391, 132 Stat. 5194, 5249 (2018). BeforetheFirstStepAct, only the DirectoroftheBureauof




           Case 7:17-cr-00087-D Document 42 Filed 08/07/20 Page 1 of 6
Prisons ("BOP'') could file a motion for compassionate release. Under the First Step Act, a

sentencing court may modify a sentence of imprisonment either upon a motion ofthe Director ofthe

BOP "or upon motion of the defendant after the defendant has fully exhausted all adminiinrative

rights to appeal a failure of the [BOP] to bring a motion on the defendant's behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant's facility, whichever is

earlier." 18 U.S.C. § 3S82(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the commmtlty. Id. In deciding to reduce a sentence

under section3S82(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3SS3(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission ("Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3S82(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safetyofanotherpersonortothecommmtlty." U.S.S.G. § lBl.13(2). Section 1Bl.13'sapplication

notes provide examples of extraordinary and compelling reasons, including (A) serious medical

conditions of the defendant, (B) advanced age of the defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 7S%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another




                                                 2



            Case 7:17-cr-00087-D Document 42 Filed 08/07/20 Page 2 of 6
extraordinary and compelling reason. See U.S.S.G. § lBl.13 cmt n. 1.1 Application note 2

      1
          Application note 1 to U.S.S.G. § lBl.13 states in full:

      1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
              requirements of subdivision (2), extraordinary and compelling reasons exist
              under any of the circumstances set forth below:

              (A) Medical Condition of the Defendant-

                     (i) The defendant is suffering from a terminal illness (i.e., a serious and
                         advanced illness with an end oflife trajectory). A specific prognosis
                         of life expectancy (i.e., a probability of death within a specific time
                         period) is not required. Examples include metastatic solid-tumor
                         cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                         disease, and advanced dementia.

                     (ii) The defendant is---

                           (1) suffering from a serious physical or medical condition,

                           (II) suffering from a serious functional or cognitive impairment,
                                or

                           (Ill) experiencing deteriorating physical or mental health because
                                 of the aging process,

                           that substantially diminishes the ability of the defendant to
                           provide self-care within the environment ofa correctional facility
                           and from which he or she is not expected to recover.

               (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                     is experiencing a serious deterioration in physical or mental health
                     because ofthe aging process; and (iii) has served at least 10 years or 75
                     percent of his or her term of imprisonment, whichever is less.

               (C) Family Circumstances.-

                    (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                        child or minor children.

                    (ii) The incapacitation of the defendant's spouse or registered partner
                        when the defendant would be the only available caregiver for the

                                                  3


            Case 7:17-cr-00087-D Document 42 Filed 08/07/20 Page 3 of 6
 states that "an extraordinary and compelling reason need not have been unforeseen at the time of

 sentencingtowarrantareductioninthetermofimprisonment." U.S.S.G. § lBl.13 cmt. n. 2. Thus,

 the fact "that an extraordinary and compelling reason reasonably could have been known or

 anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

 defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § lBl.13 cmt. n. 3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

 updated U.S.S.G. § lBl.13 toaccountfortheFirst Step Act. Accordingly, section lBl.13 does not

 provide a policy where an jnmat.e files a motion for a sentence reduction under 18 U.S.C. §

 3582(c)(1 )(A). Nevertheless, section lB 1.13 provides applicable policy when assessing an inmate's

 motion, but a court independently determines whether "extraordinary and compelling reasons"

 warrant a sentence reduction under 18 U.S.C. § 3582(c)(l)(A)(i). See,~ United States v. Clark,

No. 1:09cr336-1, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 15, 2020) (unpublished). In doing so,

 the court consults not only U.S.S.G. § 1B1.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and

 the section 3553(a) factors. See.~ id.; Dinning v. United States, No. 2:12-cr-84, 2020 WL

 1889361, at *2 (E.D. Va. Apr. 16, 2020) (unpublished).



                        spouse or registered partner.

                (D) Other Reasons.-A.s determined by the Director of the Bureau of
                     Prisons, there exists in the defendant's case an extraordinary and
                     compelling reason other than, or in combination with, the reasons
                     described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13 cmt. n. 1.

                                                  4



            Case 7:17-cr-00087-D Document 42 Filed 08/07/20 Page 4 of 6
        Burch seeks compassionate release pursuant to section 3582(c)(l)(A)(i). In support, Burch

relies on the "other reasons" policy statement in application note l(D) to U.S.S.G. § lBl.13.

Specifically, Burch cites the COVID-19 pandemic, her accomplishments while in prison, and other

inmates that other courts have released to home confinement See [D.E. 41] 1-3.

       As for the "other reasons" policy statement, the court assumes without deciding that Burch's

accomplishments coupled with the COVID-19 pandemic are extraordinary circumstances consistent

with application note l(D). Even so, the section 3553(a) factors counsel against reducing Burch's

sentence. See United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); Clark, 2020 WL

1874140, at *3-8. Burch engaged in serious criminal conduct. Burch was responsible for 645.24

grams ofmetham.phetamine, and was involved with other drug traffickers in Clinton, North Carolina.

See PSR [D.E. 34] ,Mr 7-9. Additionally, Burch sustained convictions for felony possession of

cocaine, common law forgery, larceny, possession of stolen goods or property, felony possession of

methamphetamine, felony possession with intent to distribute metham.phetamine precursor, and

attempted trafficking in opium. See id at ,Mr 14-26. Nonetheless, Burch has taken some positive

steps while incarcerated. See [D.E. 41-1]. Having considered the entire record, the steps that the

BOP has taken to address COVID-19, the section 3553(a) factors, Burch's arguments, and the need

to punish Burch for her ctiminal behavior, to incapacitate Burch, to promote respect for the law, to

deter others, and to protect society, the court declines to grant Burch's motion for compassionate

release. See,~ Chambliss, 948 F.3d at 693-94; United States v. Hill, No. 4:13-CR-28-BR, 2020

WL 205515, at *2 (E.D.N.C. Jan. 13, 2020) (unpublished).

       In sum, the court DENIES Burch's motion for compassionate release [D.E. 41].




                                                 5


            Case 7:17-cr-00087-D Document 42 Filed 08/07/20 Page 5 of 6
SO ORDERED. This .::J_ day of August 2020.


                                             J:SC. DEVER ill
                                             United States District Judge




                                   6



   Case 7:17-cr-00087-D Document 42 Filed 08/07/20 Page 6 of 6
